                                                              1   TIMOTHY J. LEPORE (SBN 13908)
                                                                  ROPERS, MAJESKI, KOHN & BENTLEY
                                                              2   3753 Howard Hughes Parkway, Suite 200
                                                                  Las Vegas, NV 89169
                                                              3   Telephone: (702) 954-8300
                                                                  Facsimile: (213) 312-2001
                                                              4   Email: timothy.lepore@rmkb.com

                                                              5   Attorneys for Defendant
                                                                  PARAMOUNT EQUITY MORTGAGE, LLC
                                                              6   dba LOANPAL

                                                              7

                                                              8                                   UNITED STATES DISTRICT COURT
                                                              9                                        DISTRICT OF NEVADA
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11   DONALD SULLIVAN,                                   Case No. 2:19-cv-00567-APG-BNW
                                A Professional Corporation




                                                             12                      Plaintiff,                      STIPULATION FOR DISMISSAL WITH
                                                                                                                     PREJUDICE
                                        Las Vegas




                                                             13   v.

                                                             14   PARAMOUNT EQUITY MORTGAGE, LLC
                                                                  dba LOANPAL,
                                                             15
                                                                                     Defendant.
                                                             16

                                                             17            Plaintiff Donald Sullivan and Defendant Paramount Equity Mortgage, LLC dba Loanpal

                                                             18   hereby stipulate and agree that the above-entitled action shall be dismissed with prejudice in

                                                             19   accordance with the Federal Rules of Civil Procedure, Rule 41(a)(1)(ii), with each party bearing

                                                             20   its own attorney's fees, disbursements, and costs of suit.

                                                             21            DATED this 12th day of September, 2019

                                                             22

                                                             23    ROPERS, MAJESKI, KOHN & BENTLEY                      KAZEROUNI LAW GROUP, APC
                                                             24

                                                             25    By: /s/ Timothy J. Lepore                            By: /s/ Michael Kind
                                                                      TIMOTHY J. LEPORE                                    MICHAEL KIND
                                                             26       Attorneys for Defendant                              Attorneys for Plaintiff
                                                                      PARAMOUNT EQUITY MORTGAGE,                           DONALD SULLIVAN
                                                             27       LLC dba LOANPAL
                                                             28

                                                                  4835-0171-3829.1                                -1-                CASE NO. 2:19-CV-00567-APG-PAL
                                                              1                                     CERTIFICATE OF SERVICE
                                                              2
                                                                           I hereby certify that on this 12th day of September, 2019, I served a true and correct copy
                                                              3
                                                                  of the foregoing STIPULATION FOR DISMISSAL WITH PREJUDICE via the Court’s
                                                              4
                                                                  CM/ECF electronic filing and service system to all parties on the current service list.
                                                              5

                                                              6
                                                                                                              /s/ Peggy Kurilla
                                                              7                                               Peggy Kurilla, an employee of
                                                                                                              ROPERS, MAJESKI, KOHN & BENTLEY
                                                              8

                                                              9
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11
                                A Professional Corporation




                                                             12
                                       Los Angeles




                                                             13          ORDER

                                                             14          The parties’ stipulation to dismiss is granted. This case is dismissed and the clerk is
                                                                         instructed to close this file
                                                             15

                                                             16                                                   _________________________________
                                                                                                                  ANDREW P. GORDON
                                                             17                                                   UNITED STATES DISTRICT JUDGE
                                                             18
                                                                                                                  DATED: September 12, 2019
                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28

                                                                  4835-0171-3829.1                                 -2-                CASE NO. 2:19-CV-00567-APG-PAL
